DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on January 5, 2022 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/697,632, 62/799,475, 16/509,701, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not disclose the embodiment shown in Figs. 19-27. Accordingly claims 4-10, 14, and 15 are not entitled to the benefit of the prior applications.
Specification
The disclosure is objected to because of the following informalities: [0084] recites “Fig. 20 is an exploded view of the syringe of Fig. 1” it is believed that the reference to “Fig. 1” should be “Fig. 19.”  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 183.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 185.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 depends on claim 8, claim 9 recites a housing, a cover, and a base.  These limitations are already recited in claim 8 and it is not clear if these are additional components or the same components.  For purposes of the rejection they are taken to be the same as those already recite din claims 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Beebe (US 6,676,642 B2).
With regard to claim 1, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Beebe teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Figs. 6 and 7 connector 74 attached to plunger 18); an elastomeric piston sealingly fitting within the tubular barrel and movable along the axis within the tubular barrel (Fig. 7 member 80); a second connector attached to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Fig. 7 78 connects to 74 via 72).  Beebe teaches this arrangement is beneficial as it prevents deformation of the piston which can cause leakage which destroys the accuracy of the device and can foul the drive mechanism (Col. 3 lines 7-16).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a piston and plunger arrangement in Thomas et al. as in BeeBe as Beebe teaches this is beneficial to stabilize the 
With regard to claim 2, as combined with BeeBe see Fig. 7 members 72 and 70 connect via threads, further BeeBe teaches various attachment mechanisms may be used (Col. 3 lines 33-36, lines 58-66).
With regard to claim 3, as connected in BeeBe there is necessarily a predetermined axial separation.
With regard to claims 4-6, the shaft collar is taken to include 301, 302, and 303 (Fig. 3), the plunger moves thorough this portion of the device, the portion 302 and the opposing portion on the other side of the barrel are taken as finger grips as they can be gripped by a user.  The guide is formed by inward walls of 303 and 301 which receive 410, the barrel would be capable of rotating form a potential initial position to be positioned to align with 301 and 303 for insertion (Fig. 3).
With regard to claim 7, notched interior portion of member 31 which mates with syringe components is taken as the holder which removably receives the collar when closed and opened (Fig. 3).
With regard to claim 8, 3 is the overall housing, 31 is the pivotable cover which supports the holder, 30 is the base enclosing motor 381 (Figs. 3 and 5A, [0050]-[0053]).
With regard to claims 11 and 12, as connected in BeeBe there are no hollow areas, at the attachment ends the connectors fit into each other to fill space within the piston and plunger (Fig. 7).
With regard to claim 13, see Beebe the components may be plastic (Col. 2 lines 45-48).

With regard to claim 16, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Beebe teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Figs. 6 and 7 connector 74 attached to plunger 18); an elastomeric piston sealingly fitting within the tubular barrel and movable along the axis within the tubular barrel (Fig. 7 member 80); a second connector attached to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Fig. 7 78 connects to 74 via 72) wherein the elastomeric piston is free from hollow areas that compress during use (Fig. 7 as connected there are no hollow areas).  Beebe teaches this arrangement is beneficial as it prevents deformation of the piston which can cause leakage which destroys the accuracy of the device and can foul the drive mechanism (Col. 3 lines 7-16).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
With regard to claim 17, at the attachment ends the connectors fit into each other to fill space within the piston and plunger (Fig. 7).
With regard to claim 18, see Beebe the components may be plastic (Col. 2 lines 45-48).

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Beebe (US 6,676,642 B2) as applied to claim 8 above, and further in view of Kamen et al. (US 2014/0188076 A1).
With regard to claim 9, 3 is the overall housing, 31 is the pivotable cover which supports the holder, 30 is the base enclosing motor 381 (Figs. 3 and 5A, [0050]-[0053]).  Thomas et al. do not disclose a sensor to provide measurement of motion of the plunger indicating movement of the plunger.  However, Kamen et al. teach an injection device in which a sensor is incorporated into the base to detect displacement of the plunger to determine the volume delivered ([0192], [0576]-[0580], [0609]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a motion sensor in Thomas et al. as Kamen et al. teach this is beneficial for determining volume delivered.
With regard to claim 14, Thomas et al. teach a device substantially as claimed.  Thomas et al. do not disclose a sensor attached to the holder to sense pressure to indicate an occlusion.  However, Kamen teach using a pressure sensor 532 which can be used to detect an occlusion ([0474], Fig. 30).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Thomas et al. as .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1), Beebe (US 6,676,642 B2), and Kamen et al. (US 2014/0188076 A1) as applied to claim 9 above, and further in view of Piehl et al. (US 2016/0166761 A1).
With regard to claim 10, Thomas et al. teach a device substantially as claimed.  Thomas et al. do not disclose a latch.  However, Piehl et al. discloses various latches to secure housing components into position (Figs. 13, 14, and 25, [0158], [0159], [0175]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a latch in Thomas et al. as in Piehl et al. as this ensures the interior components remain secured in the device during use, this results in the components maintaining alignment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783